Case 16-02147        Doc 51     Filed 12/26/18     Entered 12/26/18 08:51:09          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-02147
         Randall R Farmer

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/25/2016.

         2) The plan was confirmed on 04/29/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/23/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/13/2017, 11/13/2018.

         5) The case was converted on 12/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-02147       Doc 51      Filed 12/26/18    Entered 12/26/18 08:51:09                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $80,952.23
         Less amount refunded to debtor                          $58.98

 NET RECEIPTS:                                                                                  $80,893.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $4,152.87
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $8,152.87

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABRI CREDIT UNION              Secured       16,675.27     16,675.27        16,675.27      16,675.27      772.57
 AMITA HEALTH ADVENTIST MEDICA Unsecured             NA         358.89           358.89          47.63        0.00
 BANK OF AMERICA NA             Secured       39,918.00     39,307.26        39,307.26      39,307.26    2,280.73
 BECKET & LEE LLP               Unsecured      2,294.00       2,331.09         2,331.09        297.13         0.00
 CAPITAL ONE BANK USA           Unsecured      1,374.00       1,427.77         1,427.77        181.99         0.00
 CAPITAL ONE BANK USA           Unsecured      3,409.00       3,409.80         3,409.80        452.51         0.00
 DAIMLER TRUST                  Unsecured           0.00    10,244.49        10,244.49       1,359.48         0.00
 DISCOVER BANK                  Unsecured      5,615.00       5,498.37         5,498.37        729.65         0.00
 ECAST SETTLEMENT CORPORATION Unsecured        8,608.00       8,608.06         8,608.06      1,142.36         0.00
 ECAST SETTLEMENT CORPORATION Unsecured        2,421.00       2,421.59         2,421.59        308.67         0.00
 LVNV FUNDING                   Unsecured     29,686.00     28,876.98        28,876.98       3,832.20         0.00
 LVNV FUNDING                   Unsecured      4,134.00       3,319.91         3,319.90        440.58         0.00
 MERCEDES BENZ FINANCIAL SERVIC Unsecured           0.00           NA               NA            0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       3,682.00       3,562.55         3,562.55        472.78         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       1,588.00       1,537.30         1,537.30        195.95         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       2,833.00       2,858.07         2,858.07        364.30         0.00
 NORTHWEST FEDERAL CREDIT UNIO Secured              0.00          0.00             0.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      4,400.00       4,211.94         4,211.94        558.94         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         686.00        686.08           686.08          87.45        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     15,278.00     15,278.81        15,278.81       2,027.61         0.00
 CITIBANK/SHELL OIL             Unsecured         690.00           NA               NA            0.00        0.00
 ONEMAIN FINANCIAL              Unsecured     12,300.00            NA               NA            0.00        0.00
 PROSPER                        Unsecured     15,000.00            NA               NA            0.00        0.00
 BANK OF AMERICA                Unsecured         942.00           NA               NA            0.00        0.00
 BANK OF AMERICA                Unsecured      3,800.00            NA               NA            0.00        0.00
 WELLS FARGO FINANCIAL BANK     Unsecured      7,203.00       7,203.11         7,203.11        955.92         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-02147        Doc 51      Filed 12/26/18      Entered 12/26/18 08:51:09                Desc       Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                Class     Scheduled      Asserted      Allowed         Paid          Paid
 WELLS FARGO HOME MORTGAGE       Secured             249.40        249.40        249.40        249.40         0.00
 WELLS FARGO HOME MORTGAGE       Secured               0.00          0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                 $0.00
       Mortgage Arrearage                                    $249.40             $249.40                 $0.00
       Debt Secured by Vehicle                            $55,982.53          $55,982.53             $3,053.30
       All Other Secured                                       $0.00               $0.00                 $0.00
 TOTAL SECURED:                                           $56,231.93          $56,231.93             $3,053.30

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $101,834.80          $13,455.15                  $0.00


 Disbursements:

         Expenses of Administration                             $8,152.87
         Disbursements to Creditors                            $72,740.38

 TOTAL DISBURSEMENTS :                                                                          $80,893.25


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Glenn Stearns
                                                                            Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.


UST Form 101-13-FR-S (9/1/2009)
